          Case 3:20-cv-08332-SPL Document 1 Filed 12/14/20 Page 1 of 7




 1   James M. Green (AZ Bar # 032211)
     Quarracy L. Smith (AZ Bar # 032515)
     SMITH & GREEN
 2   Attorneys at Law, P.L.L.C.
     3101 North Central Avenue
 3   Suite 690
     Phoenix, Arizona 85012-2658
     Telephone: (602) 812-4600
 4
     Fascimile: (888) 913-2345
     Email: jgreen@smithgreenlaw.com
 5   Email: qsmith@smithgreenlaw.com
     Attorneys for Plaintiffs
 6

 7                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA
 8

 9    Richard Schumann,                                     Case No.

                            Plaintiff,                                 COMPLAINT
10
                                                              (JURY TRIAL DEMANDED)
11             v.

12    Coconino County Sheriff’s Office,

13                         Defendant.

14

15                                       NATURE OF THE ACTION

16             This is an action for violations of the Americans with Disabilities Act of 1990, as

17   amended, 42 U.S.C. § 12101, et seq. (“ADA”) against Defendant Coconino County Sheriff’s

18   Office.

19                               JURISDICTION, PARTIES, AND VENUE

20             1.     This case is brought under 42 U.S.C. § 12101, et seq.; therefore, this Court

21   has jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343.

22         2.         Plaintiff Richard Schumann (“Plaintiff” or “Schumann”) resided in

23   Maricopa County, Arizona.
          Case 3:20-cv-08332-SPL Document 1 Filed 12/14/20 Page 2 of 7




 1             3.        Defendant Coconino County Sheriff’s Office (“Defendant”) is a municipal

 2   corporation formed under the laws of the State of Arizona.

 3             4.        Defendant, at all times material hereto, employed at least 15 employees.

 4             5.        All conditions precedent to jurisdiction under 42 U.S.C. § 12101, et seq.

 5   have been met. Plaintiff, Richard Schumann, timely filed a charge of employment

 6   discrimination that alleged violations of the ADA with the U.S. Equal Employment

 7   Opportunity Commission (“EEOC”), identified by EEOC Charge No. 540-2019-04245. A

 8   copy of the charge of discrimination is attached as Exhibit 1 and incorporated by reference

 9   herein.        Plaintiff submitted his EEOC charge within the statutory time limits and, upon

10   request, received a notice of right to sue from EEOC on or about September 17, 2020. A

11   copy of the notice of right to sue letter is attached as Exhibit 2 and incorporated by reference

12   herein.        This action has been commenced within ninety (90) days of Plaintiff’s receipt of

13   the notice of right to sue.

14             6.        The named Defendant, by virtue of its own acts and omissions or by virtue

15   of the acts and omissions committed by one or more of their agents, employees or

16   representatives, as described herein, have conducted business or caused events to occur

17   within the District of Arizona and, more particularly, within Coconino County Arizona, as

18   more particularly described herein so as to give rise to both subject matter and personal

19   jurisdiction of this Court.

20             7.        Venue is proper pursuant to 28 U.S.C. § 1391(b).

21

22

23                                                2
          Case 3:20-cv-08332-SPL Document 1 Filed 12/14/20 Page 3 of 7




 1                                  FACTUAL ALLEGATIONS

 2          8.       Sometime in 2015, Plaintiff tore his anterior cruciate ligament (“ACL”) on

 3   his right knee and required reconstructive surgery.

 4          9.       Due to the surgery, Plaintiff’s health care provider restricted him from

 5   running for approximately three (3) years while he fully recovered.

 6          10.      Sometime in late 2017 or early 2018, Plaintiff submitted an application for

 7   a deputy position with the Defendant.

 8          11.      After learning Defendant’s hiring requirements, Plaintiff informed

 9   Defendant he could not do a physical fitness test for at least one (1) year because he was

10   still recovering from his right knee injury.

11          12.      Approximately one (1) year later, Plaintiff re-applied for a deputy position

12   with Defendant.

13          13.      After sending a second application package, Plaintiff passed the physical

14   fitness test and received a conditional offer of employment.

15          14.      On or about December 17,2018, Defendant hired Plaintiff as a Deputy

16   Sheriff Recruit.

17          15.      On January 7, 2019, Plaintiff began training at the Northern Arizona

18   Regional Training Academy (the “Academy”).

19          16.      While training at the Academy in February 2019, Plaintiff experienced pain

20   in his reconstructed knee while doing air squats.

21          17.      As a result of the pain in his knee, Plaintiff went to urgent care, where he

22   was given injections to help alleviate the pain in his knee.

23                                            3
          Case 3:20-cv-08332-SPL Document 1 Filed 12/14/20 Page 4 of 7




 1          18.      On or about February 27, 2019, Plaintiff completed a Supervisor Report of

 2   Injury and was placed on light duty because of pain in his right knee.

 3          19.      On March 6, 2019, a physician assistant at urgent care released Plaintiff to

 4   full duty without restrictions.

 5          20.      Plaintiff continued physical training thereafter and never missed any

 6   physical training.

 7          21.      During physical training, Plaintiff’s drill sergeant recommended Plaintiff

 8   return to light duty because Plaintiff experienced some soreness in his right knee.

 9          22.      On April 1, 2019, Plaintiff went back to urgent care for a follow-up

10   examination. The physician assistant again placed Plaintiff on light duty as a precautionary

11   measure and referred Plaintiff for physical therapy.

12          23.      On April 15, 2019, plaintiff was scheduled for his first day of physical

13   therapy.

14          24.      On April 15, 2019, Plaintiff was involuntarily discharged. The termination

15   letter claims Plaintiff was discharged due to his “inability to complete the physical portion

16   of the training academy . . . . ” A copy of the termination letter is attached as Exhibit 3 and

17   incorporated herein by reference.

18          25.      Despite Defendant’s termination letter, Plaintiff was still fully capable of

19   performing all physical aspects of the training and was fully capable of performing the

20   essential functions of the position.

21

22                                       FIRST CLAIM FOR RELIEF

23                                            4
          Case 3:20-cv-08332-SPL Document 1 Filed 12/14/20 Page 5 of 7




 1             [Denial of Reasonable Accommodation Requests in Violation of the ADA]

 2           26.     The allegations contained in the foregoing paragraphs are hereby

 3   incorporated by reference.

 4           27.     Defendant discriminated against Plaintiff on the basis of his disability in

 5   violation of the ADA by terminating Plaintiff without providing reasonable accommodation.

 6           28.     Before hiring Plaintiff, Defendant was aware of Plaintiff’s knee condition

 7   and that he could not do a physical fitness test for a year.

 8           29.     When Plaintiff experienced knee pain during training, Defendant and its

 9   agents were aware Plaintiff had previously had knee surgery and even recommended

10   Plaintiff go to urgent care.

11           30.     Defendant was aware Plaintiff could complete the essential functions of his

12   position and simply needed accommodations, such as temporary light duty and physical

13   therapy, in order to perform the essential functions of the position.

14           31.     Defendant failed to accommodate Plaintiff and terminated Plaintiff’s

15   employment on April 15, 2019.

16           32.     Accommodating Plaintiff’s knee issues during physical training would not

17   result in any costs or financial burden on the employer; therefore, it could not have created

18   an undue hardship on the Defendant.

19           33.     Accordingly, Plaintiff was unlawfully denied a reasonable accommodation

20   in violation of the ADA.

21

22                                    SECOND CLAIM FOR RELIEF

23                                             5
          Case 3:20-cv-08332-SPL Document 1 Filed 12/14/20 Page 6 of 7




 1                 [Involuntary Termination Due to a Disability in Violation of the ADA]

 2           34.        The allegations contained in the foregoing paragraphs are hereby

 3   incorporated by reference.

 4           35.        On April 15, 2019, when Plaintiff sought treatment for his knee and was

 5   advised to complete physical therapy, Defendant terminated Plaintiff.

 6           36.        Upon information and belief, Defendant’s agents, who were aware of

 7   Plaintiff’s knee condition, was involved in terminating Plaintiff.

 8           37.        Accordingly, Plaintiff was discriminated against and discharged on the basis

 9   of his disability or perceived disability in violation of the ADA.

10                                           PRAYER FOR RELIEF

11           A.         Order Defendant to make Plaintiff whole by providing compensation for past

12   and future pecuniary losses resulting from the unlawful employment practices described

13   herein, including job search expenses and backpay in amounts to be determined at trial.

14           B.         Order Defendant to make Plaintiff whole by providing compensation for past

15   and future pecuniary losses resulting from the unlawful employment practices described

16   herein, including emotional pain, suffering, inconvenience, and humiliation, in amounts to

17   be determined at trial.

18           C.         Order Defendant to pay Plaintiff punitive damages for its malicious or

19   reckless indifferent conduct described herein, in amounts to be determined at trial.

20           D.         Grant such further relief as this Court deems necessary and proper in the

21   public interest.

22           E.         Grant an award of attorney fees and costs that may be permitted under the

23                                              6
            Case 3:20-cv-08332-SPL Document 1 Filed 12/14/20 Page 7 of 7




 1   law.

 2                                      JURY TRIAL DEMANDED

 3           The Plaintiff respectfully requests a jury trial on all questions of fact raised in this

 4   Complaint.

 5
             RESPECTFULLY SUBMITTED this 14th day of December 2020.
 6
                                                             SMITH & GREEN
 7                                                           Attorneys at Law, P.L.L.C.

 8                                                            s/ James M. Green
                                                             James M. Green
 9                                                           Attorney for Plaintiff

10

11

12

13

14

15

16

17

18

19

20

21

22

23                                             7
